Citation Nr: 0615846	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic liver 
disease (claimed as hepatitis B or C).  

2.  Entitlement to a higher initial disability rating for 
PTSD, rated 30 percent from September 11, 2000 and 50 percent 
from August 10, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from June 1965 to 
February 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  After the decisions were issued, the 
veteran moved, and responsibility for this appeal has been 
transferred to the RO in North Little Rock, Arkansas.  

In his April 2003 substantive appeal (Form 9) of the PTSD 
issue, and in his August 2004 substantive appeal of the 
chronic liver disease issue, the veteran checked the box on 
each form indicating that he wanted a hearing at a local VA 
office before a member, or members, of the Board.  The record 
does not show that he withdrew his requests for a Board 
hearing.  Accordingly, this appeal is REMANDED to the RO, via 
the Appeals Management Center, in Washington, DC, for the 
following action:  

Schedule the veteran for a Travel Board 
Hearing at the RO in North Little Rock, 
Arkansas.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

